.•.                          2:19-mj-07146-EIL # 4                    Page 1 of 5                                                         E-FILED
                                                                                                               Monday, 29 July, 2019 11:52:36 AM
                                                                                                                   Clerk, U.S. District Court, ILCD
  AO 93 (Re~. 11/13) S;arch and Seizure Warrant



                                             UNITED STATES DISTRICT COURT
                                                                              for the
                                                                  Central District of Illinois

                    In the Matter of the Search of                               )

                                                                                                     ti -mj- 11 L-f lo
               (Briefly describe the property to be searched                     )
                or identify the person by name and address)                      )      Case No. }
       Capitol Storage, Unit 190, 2225 J. David Jones Parkway,                   )
          Springfield, Illinois, more particularly described on                  )
                             Attachment A09.                                     )

                                                   SEARCH AND SEIZURE WARRANT
 To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
 of the following person or property located in the           Central            District of                Illinois
 (identify the person or describe the property to be searched and give its location):

       Capitol Storage, Unit 190, 2225 J. David Jones Parkway, Springfield, Illinois, more particularly described on Attachment
       A09.




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
 described above, and that such search will reveal (identify the person or describe the property to be seized):

       SEE ATTACHMENT B




             YOU ARE COMMANDED to execute this warrant on or before                   July 17, 2019         (notto exceed 14 days)
        'b/5 in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
 person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
 property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
 as required by law and promptly return this warrant and inventory to                           Eric I. Long
                                                                                                       (United States Magistrate Judge)

      0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
 § 2705 (except for delay <;>f trial), and authorize the officer executing this warrantto delay notice to the person who, or whose
 property, will be searched or seized (check the appropriate box)
      0 for_._ days (not to exceed 30) 0 until, the facts justifying, the later specific date of ..-..------- - - - - -
                                                                         s/Eric I Long

 Date and time issued:             7./JJ. ,11; ;o:zY a,-·                               ~


 City and state:              Urbana, Illinois                                                       ERIC I. LONG, Magistrate Judge
                                                                                                             Printed name and title
                           2:19-mj-07146-EIL # 4            Page 2 of 5
              .   '

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                  Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
  i9 - rvt··, - 7/l/b                     7 / u ( 2.· \°t ~ l I '. b O A""'     22zs.:I - \)c-...v td. L"'-l.\ Vv-lt-'-"Y    s~ltcl 'l:l
Inventory macle in the presence of:       f                                       U"'-H--11 0                            .
    N u Q .., L J) v-t...S .:. ""--~ Q Si'J-G..', \...., <...t.-l /.
Inventory of the property taken and name of any -person(s) seized:




                                                               Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.


                                                                        s/Trevor Stulets
Date:       7/11/UJ/1
                                                                                        Executing officer 's signature

                                                                      / v--..z_v l-'-
                                                                     --                 J ~ (})4 /d_,          TF(J
                                                                                           Printed name and title
          2:19-mj-07146-EIL # 4      Page 3 of 5




                                 ATTACHMENT A09
                                Property to be Searched
    Capitol Storage - Unit 190; 2225 J. David Jones Parkway; Springfield, Illinois.

       The property to be searched (Capitol Storage - Unit 190; 2225 J. David Jones

Parkway; Springfield, Illinois) is a storage unit identified as 190 within the Capitol

Storage facility located at 2225 J. David Jones Parkway in Springfield, Illinois, and

includes all parts therein, including all rooms and all vehicles, recreational vehicles and

trailers parked therein.

       Below are photographs of the location of the Capitol Storage facility located at

2225 J. David Jones Parkway in Springfield, Illinois.
            2:19-mj-07146-EIL # 4     Page 4 of 5




                                  ATTACHMENT B
                               PROPERTY TO BE SEIZED

       1.     Books, records receipts, notes, ledgers and other papers relating to the
transportation, ordering, purchase and distribution of controlled substances, particularly
mar13uana;

       2.     Papers, tickets, notes, receipts, and other papers relating to domestic and
international travel;

       3.    Books, records, invoices, receipts, records of real estate transactions, tax
returns, bank statements and related records, passbooks, money drafts, letters of credit,·
money orders, bank drafts and cashier's checks, safe deposit keys, money wrappers and
other items evidencing the obtaining, secreting, transfer, and/ or concealment of assets
and the obtaining, secreting, transfer, concealment, and/ or expenditure of money;

       4.     Electronic equipment, such as tablets, cellular or smart telephones,
electronic diaries and calendars, currency c_o unting machines, telephone answering
machines, and related manuals, used to generate, transfer, count and or store the
information described in paragraphs 1-3, 5, 7, 14, and 15 herein, as well as tapes and discs,
audio tapes, and . the contents thereof, containing the information generated by the
electronic equipment described in this paragraph;

       5.     Hard drive or any other electronic media storage device recording or
storing electronic surveillance video or audio;

       6.    United States currency, precious metals, jewelry, and financial instruments,
including stocks and bonds;                                                            ·

        7.     Photographs, including still photos, negatives, video tapes, films, electronic
images, undeveloped film and the contents thereof, slides, and in particular photographs,
etc., of co-conspirators, of assets, and or controlled substances;

       8.     Address and or telephone books, rolodex indices, electronic contact
records, and any papers reflecting names, addresses, telephone numbers, pager numbers,
fax numbers, email or other electronic contact information, and or telex :µumbers of co-
conspirators, sources of supply, customers, financial institutions, and other individuals,
businesses and institutions with whom a financial relationship exists;

       9.     Indicia of occupancy and or residency, rental and or ownership of the
premises, including but not limited to utility and telephone bills, rental, purchase or lease
agreements, and keys;
            2:19-mj-07146-EIL # 4    Page 5 of 5




       10.    Assets believed to have been pmThased with drug proceeds, including, but
not limited to vehicles, motorcycles, precious metals, stocks, bonds, and jewelry;

       11.   Assets believed to have been used to transport drugs and drug proceeds,
including, but not limited to vehicles, recreational vehicles, and motorcycles;

      12.     illegal controlled substances, including marijuana and cocaine;

      13.     Packaging associated with controlled substances;

      14.    Records or other documents pertaining to bank accounts in the name of .
Courtney Tyler Johnson, Ivana Booker, Gabrielle Johnson, Timothy Ealey, Marquevin
Smith, Deandri Burton, Jennifer Fisher a/k/ a Jennifer Mann, Shannon Fisher, Kathryn
Kelsheimer, and Jackie Campbell, and other third parties;

       15.    Packaging, tracking information, and other documents pertaining to
deliveries or shipments of packages via express or priority mail or common carrier such
as United Parcel Service or Federal Express; and

      16.    Safes and qther security boxes believed to be used to conceal assets, U.S.
currency, and personal identifying documents.
